Citation Nr: 0911989	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her grandson

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1945 to 
December 1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the Veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
in July 2007 for the RO to schedule the appellant for a 
hearing that she had requested.  

A hearing was held on October 19, 2007, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.  

The Board then remanded the case for further development in 
March 2008.  That development was completed, and the case has 
since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in 
February 2005, and the immediate cause of death was listed as 
sepsis due to a urinary tract infection due to dementia due 
to atrial fibrillation.  

3.  At the time of the Veteran's death, service connection 
had been established for residuals of a comminuted fracture 
of the right humerus with radial nerve injury and paralysis.  

4.  The cause of the Veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.

5.  The appellant's countable income exceeds the maximum 
annual pension rate for a surviving spouse.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 
(2008).

2.  The criteria for entitlement to nonservice-connected 
death pension benefits have not been met. 38 U.S.C.A. §§ 
1503, 1541, 5312 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 
3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death. In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

In this case, the Board does acknowledge that the RO did not 
provide the appellant with notice prior to the initial rating 
decision in February 2005.  Nevertheless, the RO did send the 
appellant letters in September 2006 and March 2008, which did 
meet the notification requirements.  The Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the appellant's claims were readjudicated in 
supplemental statements of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the appellant.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claims.  Specifically, the 
September 2006 and March 2008 letters indicated that the 
evidence must show that the Veteran died while on active duty 
or died from a service-connected injury or disease.  The 
letters also explained that to support a claim for death 
pension benefits, the evidence must show that the Veteran had 
qualifying service and that the appellant's net worth and 
income do not exceed certain requirements.  Additionally, the 
November 2006 statement of the case (SOC) and the September 
2008 and December 2008 supplemental statements of the case 
(SSOC) provided the appellant with the pertinent regulations 
and notified her of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claims. 

The Board does acknowledge that the notice letters did not 
inform the appellant of the fact that the Veteran had been 
service-connected for residuals of a comminuted fracture of 
the right humerus with radial nerve injury and paralysis at 
the time of his death.  All notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  To meets its burden, VA can demonstrate that any 
defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, or that a benefit 
could not have been awarded as a matter of law. Id.  

In this case, the appellant is not asserting that the 
Veteran's service-connected residuals of a comminuted 
fracture of the right humerus with radial nerve injury and 
paralysis is related to the Veteran's death.  Instead, the 
appellant and her representative contended at the October 
2007 hearing that the Veteran had a kidney disorder that was 
related to his military service.  In support of this 
contention, the representative noted that the Veteran had 
filed several prior claims for such a disorder shortly after 
his separation from service.  Such allegations clearly 
evidences the appellant's understanding of what evidence was 
required to substantiate a DIC claim based on a disorder not 
yet service-connected.  In addition, the November 2006 SOC 
specifically provided her with the pertinent regulations, 
noted that the Veteran had been service-connected for 
residuals of a fracture of the right arm with nerve damage, 
and explained that the evidence did not show that his cause 
of death was related to service.  The claim was later 
readjudicated in a SSOC.    Thus, the appellant had actual 
knowledge of the information needed to substantiate her 
claim, and a reasonable person could be expected to 
understand from the notice what was needed.  In sum, a VA 
error, if any, in notifying or assisting the appellant did 
not affect the fairness of this adjudication. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.   

It is also noted that remanding this case to the RO for 
further notice development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Simply 
stated, as the appellant is found to be clearly aware of what 
she needs to present in order to prevail in this claim, there 
is no reason to provide the appellant with additional notice 
regarding information she already knows.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2006 and March 2008 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The appellant was also informed that a 
medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claims.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
September 2006 and March 2008 letters notified the appellant 
that she must provide enough information about the Veteran's 
records so that they could be requested from the agency or 
person that has them. Those letters also stated that it was 
the appellant's responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection for the cause 
of the Veteran's death and for nonservice-connected death 
pension benefits, but she was not provided with notice of the 
type of evidence necessary to establish disability rating or 
an effective date.  Despite the inadequate notice provided to 
the appellant on these elements, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for the 
cause of the Veteran's death or to nonservice-connected 
pension benefits, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  A VA 
medical opinion was also obtained in August 2008.  VA has 
further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in February 2005.  The immediate cause of death 
was listed as sepsis due to a urinary tract infection due to 
dementia due to atrial fibrillation.  

At the time of the Veteran's death, service connection had 
been established only for residuals of a comminuted fracture 
of the right humerus with radial nerve injury and paralysis.  
The medical evidence of record does not show, nor does the 
appellant contend, that the Veteran's service-connected 
disability was a principal or contributory cause of his 
death.  In fact, the Veteran's death certificate does not 
make any reference to such a disability, and the August 2008 
examiner opined that it was not likely that the Veteran's 
service-connected loss of use of the hand was a principal 
cause of death or contributed to his death.  Therefore, the 
Board concludes that the Veteran's service-connected 
residuals of a comminuted fracture of the right humerus with 
radial nerve injury and paralysis were not a principal or 
contributory cause of death.

In addition, the Board finds that the Veteran did not have 
sepsis, a urinary tract infection, dementia, or atrial 
fibrillation that were causally or etiologically related to 
his military service.  The Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of sepsis, dementia, and atrial fibrillation, and 
he did not seek treatment for such disorders until many 
decades following his separation from service.  Therefore, 
the Board finds that those disorders did not manifest in 
service or for many years thereafter.  As such, there was no 
event, disease, or injury in service to which those disorders 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

The Board does observe that the Veteran's service treatment 
records show that he was involved in a motor vehicle accident 
and was thereafter treated for acute bilateral pyelitis and 
cystitis.  However, the remainder of his service treatment 
records from April 1948 to December 1948 were negative for 
any complaints, treatment, or diagnosis of a urinary tract 
infection or other pertinent disorder.  He was discharged 
from service in December 1948 and did not seek treatment 
until October 1949 at which he time he was assessed as having 
mild cystitis, a congenital atrophic right kidney, and a 
compensatory hypertrophic left kidney.  Thus, to the extent 
the Veteran may have had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to his separation.  Therefore, the 
Board finds that a urinary tract infection or any other 
associated disorder did not manifest during service.

Moreover, to the extent the Veteran had a congenital 
disorder, the Board notes that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(2005); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases 
cited therein; see also VAOPGCPREC 82- 90.

In addition, the August 2008 VA examiner opined that it was 
less likely as not that the Veteran's sepsis, urinary tract 
infection, dementia, and atrial fibrillation were related to 
military service and not likely that his death was caused by 
his military service.  In particular, the examiner noted that 
the Veteran's dementia carried a poor overall prognosis and 
explained that the infectious process is not uncommon in 
patients who are immobile and suffer from dementia.  He also 
observed that there was no evidence of heart complaints or a 
heart disorder in the service treatment records and that the 
Veteran's atrial fibrillation was noted to have developed 
well after his separation from service.  It was further noted 
that that he had suffered heart attacks after his military 
service, which indicated vascular disease, as well as 
peripheral vascular disease and amputation of the lower 
extremities.  The examiner stated that the infectious process 
leading to sepsis was likely worsened or aggravated by the 
Veteran's vascular disease, which placed the Veteran at much 
higher risk to develop a severe infection in combination with 
the dementia.  

There is no medical evidence showing otherwise.  The 
appellant's assertions are the only evidence contained in the 
claims file showing that the Veteran's cause of death was 
causally or etiologically related to his military service.  
The appellant is not a medical professional, and therefore 
her beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that a preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.


II.  Nonservice-Connected Pension Benefits

The appellant seeks entitlement to nonservice-connected death 
pension benefits as the Veteran's surviving spouse.  In 
general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected death pension benefits if the 
veteran had qualifying service and the surviving spouse meets 
the net worth requirements of 38 C.F.R. § 3.274 and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2008).

Under applicable criteria, payments of death pension benefits 
are made at a specified annual maximum rate, reduced on a 
dollar-for-dollar basis by annualized countable income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2008).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2008).

Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.262.  Exclusions from 
countable income for the purpose of determining entitlement 
to pension also include amounts paid for a veteran's just 
debts, expenses of last illness and burial, to the extent 
such burial expenses were not reimbursed by VA. 38 C.F.R. § 
3.272.

The maximum annual rates of improved pension are specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  The rates of death pension 
benefits are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21.

The appellant's claim for death pension benefits was received 
by VA in February 2005, and the RO denied the claim on the 
basis that her income exceeds the maximum annual pension rate 
for a spouse.  Effective December 1, 2004, the maximum 
allowable rate for a surviving spouse with no children was 
$6814. See M21-1, part I, Appendix B.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to nonservice-connected death 
pension benefits.  The appellant's income consists of 
benefits from the Social Security Administration (SSA).  At 
the time she applied for nonservice-connected death pension 
benefits in February 2005, she reported receiving a monthly 
benefit of $568 from SSA.  Thus, her annual benefits were 
$6816.  She did not list any deductible expenses.  As such, 
her income exceeded the maximum allowable rate of $6814.

The Board does acknowledge the October 2007 letter submitted 
by the appellant's daughter in which she indicated that the 
appellant's expenses included a $400 monthly house payment, a 
$140 monthly gas and electric bill, a $103 car insurance 
payment, and a $60 water bill paid every other month.  She 
also explained that she gave her mother $175 every month to 
cover her car payment and phone bill.  Similarly, a VA Form 
21-8049, Request for Details of Expenses, which was received 
in May 2008, indicated that the appellant's monthly expenses 
included $400 for housing, $400 to $500 for food, $315 for 
utilities, $125 for a car, and $135 for other expenses.  
However, the Board notes that none of those expenses falls 
within the parameters allowing for exclusion from annual 
income. 38 C.F.R. § 3.272.

The Board also observes that there is a letter indicating 
that the appellant had an outstanding loan for $49,332.05.  
However, it is unclear as to what the loan was used to 
purchase.  It appears that the loan may actually be the 
mortgage for her house.  Nevertheless, the evidence does not 
show that the expense fits into the criteria for exclusion 
from annual income. 38 C.F.R. § 3.272.

The appellant's representative also indicated at the October 
2007 hearing that the appellant should have had exclusions 
from her countable income, including unreimbursed medical 
expenses.  In this regard, the representative stated that 
there may be additional documentation regarding the medical 
expenses incurred while the appellant was helping to care for 
her husband.  However, the appellant has not provided any 
financial information regarding such expenses, despite the 
case being remanded to allow her an additional opportunity do 
so.  In fact, the appellant's representative submitted a VA 
Form 21-8049, Request for Details of Expenses, in May 2008, 
which did not provide the details of any itemized medical 
expenses.  It was merely noted that the appellant receives 
Medicare Part B through SSA and did not have private medical 
insurance.

The appellant's daughter did submit a letter in October 2007 
stating that the appellant paid over $100 per month for her 
medicine, supplied diapers for the Veteran, and also had 
bills for an ambulance to and from the hospital.  However, 
neither the appellant nor her daughter have provided any 
documentation of such expenses, such as receipts for the 
medication or a copy of the ambulance bill.  Nor are the 
dates or specific amounts discernible.  As such, it is 
unclear as to whether the appellant had unreimbursed medical 
expenses paid within the twelve month annualization period, 
and if so, whether the amount paid exceeds 5 percent of the 
maximum annual rate payable.  

Based on the foregoing, the Board concludes that the 
appellant's countable income exceeds the maximum annual 
pension rate for a surviving spouse.  The Board empathizes 
with the appellant's financial difficulties; however, there 
is no basis upon which to award nonservice-connected death 
pension benefits.  The Board is bound in its decisions by the 
statutes enacted by the Congress of the United States and VA 
regulations issued to implement those laws. See 38 U.S.C.A. § 
7104(c). See generally Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) (the Board must apply "the law as it exists . . . 
.").  Accordingly, the Board concludes that the appellant is 
not entitled to nonservice-connected death pension benefits.   








ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


